Citation Nr: 1140778	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-36 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to November 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that denied the Veteran's claim because the evidence submitted was not new and material.

The Veteran appeared and provided testimony before a Veterans Law Judge (VLJ) in August 2010.  A transcript of the hearing has been associated with the claims file.

In February 2011, the Board found that new and material evidence had been submitted and reopened the claim for service connection, which was then remanded for additional development.  All development has been completed.

Briefly, as noted in the February 2011 remand, the issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2011, the Veteran was informed that the VLJ who had conducted his August 2010 Travel Board hearing was no longer employed by the Board.  As the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, he was given the opportunity to testify at another hearing.  See 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2011); 38 C.F.R. § 20.707 (2011).

In September 2011, the Veteran indicated that he would like to testify before another VLJ at the RO located in Seattle, Washington.  As the RO/AMC schedules Travel Board hearings, a remand of this matter to the RO/AMC is warranted. 

Accordingly, the case is REMANDED for the following action:

The RO/AMC should take appropriate action to schedule the Veteran for a hearing before a traveling VLJ at the Seattle RO.  A copy of the letter scheduling the Veteran for that hearing, with a copy to his representative, should be included in the claims folder. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

